Citation Nr: 1440040	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1969 with the U.S. Marines, and from December 1975 to December 1985 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In September 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.

In July 2010, the Board decided a number of claims, and remanded the above-captioned claim, along with a claim for service connection for a mental disorder other than PTSD, for further development.

In April 2013, the RO granted service connection adjustment disorder and depression.  As such, the claim for service connection for a mental disorder other than PTSD is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in Virtual VA and VBMS.  



FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in letters sent to the Veteran in March 2005, March 2006, and April 2007.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, Social Security Administration records, and identified private treatment records with the claims file.  
	
VA examinations and an addendum dated from November 2011 addressed the Veteran's psychiatric disorders.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

Additionally, the Veteran was afforded the opportunity to testify before the undersigned VLJ.  During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim. The VLJ clarified the issue on appeal, clarified the theory of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Further, there has been substantial compliance with the Board's July 2010 remand directives, insofar as the RO afforded VA examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Laws & Regulations

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In other words, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he has PTSD as the result of combat-related stressors from his Vietnam service.  In June 2010, the Board accepted the Veteran's testimony and letters written during service regarding combat as evidence as to its actual occurrence, and determined that no further development or corroborative evidence was necessary.  July 2010 Board Decision, p. 20.  The claim was remanded for a VA examination.

VA psychiatric examinations were conducted in November 2011 and an addendum was obtained in November 2011.  The examiner diagnosed the Veteran with depression not otherwise specified, and an adjustment disorder.  These disorders were found to be related to the Veteran's in-service combat experiences.  Service connection for these disorders was granted by the RO in April 2013.

The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner stated, "there has not been diagnosed [sic] with PTSD according to C-file records and his own report. Current diagnosis [sic] include adjustment disorder with mixed disturbance of emotions and conduct, and depression NOS."

The Board has carefully reviewed the record, and consistent with the examiner's findings, can point to no evidence documenting a diagnosis of PTSD.  The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any such evidence.  The only possible evidence in support is a July 2012 VA treatment record stating the Veteran "appears to have some dementia, mild depression, and possibly posttraumatic stress disorder."  This record does not serve to establish a diagnosis as it is speculative.  See 38 C.F.R. § 4.125(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).

There is no probative evidence contrary to the November 2011 examiner's opinions.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl, 21 Vet. App. at 123.     

The Board has considered the Veteran's own assertions that he has PTSD that is related to service.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran does not assert that he has been diagnosed with PTSD.  See Hearing Transcript, p. 22.  Additionally, the November 2011 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that no current PTSD was present.  As such, the Board finds the opinion the of November 2011 examiner to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   The most probative and credible evidence establishes that the appellant does not have PTSD. 

Based on this record, the Board finds that the does not have PTSD.  Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the  claim must be denied.

The Board has considered theories of presumptive service connection, but none are applicable to this case.  As no psychosis has been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


ORDER


Service connection for PTSD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


